Citation Nr: 9909742	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle sprain, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1987 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Honolulu Regional 
Office (RO) July 1994 rating decision which denied a 
compensable evaluation for residuals of a left ankle sprain.  
This matter was previously before the Board in March 1998 at 
which time it was remanded for further development of the 
evidence.

In December 1998, the RO increased the evaluation for the 
veteran's service-connected residuals of a left ankle sprain 
from 0 to 10 percent disabling.  On a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law; and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected disability, left ankle 
sprain, is shown by current medical evidence to be manifested 
by pain without crepitation, swelling, instability or 
deformity, and with full motion and normal X-ray studies.

2.  The medical evidence does not show that the veteran's 
left ankle has a marked limitation of motion.

3.  The medical evidence does not demonstrate malunion of the 
veteran's left tibia and fibula, productive of moderate ankle 
disability.

4.  It has not been shown that the veteran has ankylosis of 
the left ankle.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a left ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 
4.59, 4.71a, Diagnostic Codes 5262, 5270 and 5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptomatology associated with 
his residuals of a left ankle sprain is more disabling than 
the currently assigned 10 percent evaluation reflects.  He 
maintains that an increased evaluation is warranted for the 
residuals of his left ankle sprain.

His claim for an increased evaluation for his service-
connected residuals of a left ankle sprain is well grounded, 
in that it is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of an increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Here, the 
veteran's contention concerning the severity of the residuals 
of his left ankle sprain (within the competence of a lay 
party to report) is sufficient to conclude that his claim is 
well grounded.  Thus, the Board finds that the facts relevant 
to the issue on appeal have been properly developed and that 
the statutory obligation of the VA duty to assist the veteran 
has been satisfied.  38 U.S.C.A. § 5107(a) (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's residuals of a left ankle sprain are currently 
rated under Diagnostic Code 5271 for limitation of motion of 
the ankle.  Under this code, a 10 percent evaluation is 
warranted for moderate limitation of ankle motion, and a 20 
percent evaluation is warranted for marked limitation of 
ankle motion.  38 C.F.R. § 4.71a.

The veteran's residuals of a left ankle sprain may also be 
rated under Diagnostic Codes 5262 and 5270.  Under Diagnostic 
Code 5262, impairment of the tibia and fibula, manifested by 
malunion, with slight knee or ankle disability warrants a 10 
percent rating.  Where there is moderate ankle disability 
with malunion of the tibia and fibula, a 20 percent rating 
may be assigned, and marked ankle disability due to the 
foregoing warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5270 provides a 20 percent evaluation for 
ankylosis of the ankle in plantar flexion at less than 30 
degrees.  A 30 percent evaluation is warranted for ankylosis 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a.

The U.S. Court of Appeals for Veterans Claims (hereinafter, 
the Court, formerly the U.S. Court of Veterans Appeals prior 
to March 1, 1999) has held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

An outpatient treatment record, dated in September 1991, from 
the Memphis VA Medical Center, shows that an examination of 
the veteran's left ankle revealed tenderness over the medial 
malleolus.  It further shows that his left ankle had a full 
range of motion and was not swollen.  The diagnosis was 
history of left ankle strain.

Treatment records, dated in April 1992 to September 1994, 
from the State of Hawaii Department of Public Safety, do not 
show that the veteran was treated there for symptomatology 
associated with the residuals of his left ankle sprain.

Treatment records, dated in October 1996 to May 1997, from 
the Kulani Correctional Facility in Hilo, Hawaii, show that 
the veteran injured his left ankle while playing basketball 
in March 1997.  Examination revealed that his left ankle had 
a decreased range of motion.  Pain and swelling were also 
noted.  Follow up examinations later that month show that he 
continued to experience left ankle pain and swelling, and 
that he was using crutches.  X-ray examination of his left 
ankle did not reveal a fracture.  The assessment was left 
ankle sprain.  An April 1997 treatment record shows that the 
severity of his left ankle pain had decreased.  It was also 
noted that he had a much better range of motion, and that the 
swelling had decreased.

Pursuant to the Board's remand, VA medical examination was 
conducted in August 1998, at which time the veteran reported 
that he had experienced significant left ankle pain and 
swelling since 1991.  He indicated that the severity of his 
left ankle pain increased with exercise and in cold weather.  
He reported that he did not experience any left ankle 
instability.  Physical examination revealed a stable "knee" 
without crepitation, swelling, erythema or deformity, and it 
was described as having full range of motion.  (By November 
1998 Report of Contact, an official of the Honolulu VA 
Medical Center contacted the examining physician's office and 
learned that the reference to "knee" in the August 1998 
examination report was a typographical error; what was meant 
by the examiner was "ankle.")  There were no peroneal 
snapping or displacement of the tendons.  It was noted that 
the veteran's pain appeared to be localized in the left ankle 
region.  X-ray examination of his left ankle revealed normal 
findings.  The veteran was assessed as having chronic ankle 
pain which may have been due to a small osteochondral defect.  
It was noted that there were no signs of this on X-ray versus 
chronic synovitis, chronic pain syndrome and/or malingering.

On the basis of the foregoing, pertinent medical evidence, 
including that gathered pursuant to the March 1998 remand in 
this case, the Board is of the opinion that an evaluation in 
excess of 10 percent is not warranted for the veteran's 
residuals of a left ankle sprain.  An evaluation in excess of 
10 percent under Diagnostic Code 5271 requires the evidence 
to show that the veteran's left ankle is productive of marked 
limitation of motion.  This is not been demonstrated by the 
medical evidence.  Rather, the most recent VA examination 
report shows that his left ankle has a full range of motion.  
As such, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5271.

An evaluation in excess of 10 percent is not warranted for 
the residuals of the veteran's left ankle sprain under 
Diagnostic Code 5262.  An increased evaluation under such 
code provision requires the evidence to show nonunion or 
malunion of the tibia and fibula.  In this case, the medical 
evidence presents no reports or clinical findings of nonunion 
or malunion of the veteran's left tibia and fibula.  In 
addition, VA X-ray examination of the left ankle did not 
reveal evidence of a fracture or any other abnormality.  
Thus, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5262.

It is observed that an evaluation in excess of 10 percent is 
also not warranted under Diagnostic Code 5270.  An increased 
evaluation under this code requires evidence showing 
ankylosis of the veteran's left ankle.  However, as reported 
earlier, the evidence reveals that the veteran's left ankle 
has a full range of motion; thus, there is no evidence or 
clinical finding that he now has bony fixation (ankylosis) 
relative to his left ankle.  Thus, an evaluation in excess of 
10 percent is not warranted under Diagnostic Code 5270.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's residuals of a left ankle sprain.  The Board notes 
that there is no clinical evidence of objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no basis upon which to assign a higher 
disability evaluation than that set forth above.

In addition, it is provided under 38 C.F.R. § 3.321(a) that 
the provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  Under § 3.321(b)(1) there is 
authority in the exceptional case where the schedular 
evaluations are found to be inadequate for the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, to approve on 
the basis of the criteria set forth in this paragraph an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In the case at hand, the evidence does not 
show the veteran has been hospitalized for residuals of his 
left ankle sprain since prior to his separation from active 
service in 1991.  In addition, there has been no showing that 
the service-connected residuals of the veteran's left ankle 
sprain are productive of a marked interference with 
employment, especially in light of his recent incarcerated 
status.  Thus, there is nothing in the veteran's present 
disability picture to indicate that his case is so unusual or 
exceptional as to render impractical the application of the 
regular rating criteria to the facts in his case.


ORDER

An evaluation in excess of 10 percent for residuals of a left 
ankle sprain is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


